197 F.2d 523
52-2 USTC  P 9476
H. C. Jones, Collector of Internal Revenue,v.Emily C. POTTER.
No. 4377.
United States Court of Appeals Tenth Circuit.
May 28, 1952.

Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., and Robert E. Shelton, U.S. Atty., Oklahoma City, Okl., for appellant.
McClelland, Kneeland, Bailey and McClelland, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and RITTER, District Judge.
PER CURIAM.


1
Reversed and remanded May 28, 1952, per stipulation, on authority of case No. 4376, H. C. Jones, Collector of Internal Revenue, v. Florence C. Whittington.